Detailed Interview Summary
1.	The claim as filed on 5/3/2021 has at least the following issues:

    PNG
    media_image1.png
    215
    660
    media_image1.png
    Greyscale

Issue 1:  The disclosure does not support the step as claimed.  The heating is summarized in Figure 2 and there are two steps (step 220, step 230):

    PNG
    media_image2.png
    508
    654
    media_image2.png
    Greyscale

The disclosure does not support heating the disposed barrier layer to a temperature greater than 500 °C as claimed.  The heating occurs in two stages and there are chemical reactions taking place in each heating step (steps 220, 230).  It’s not clear or inherent that a single heating step 
As previously outlined, the disclosure teaches the following.  A disposed barrier layer is provided comprising alumina and aluminum dihydrogen phosphate.  The disposed barrier layer comprising alumina and aluminum dihydrogen phosphate is heated to 300 °C [step 220, Fig. 2] form an intermediate barrier layer that includes aluminum-containing phosphate (P53).  The intermediate barrier layer including the aluminum-containing phosphate is heated to a temperature greater than 500 °C to form a reacted barrier layer [step 230, Fig. 3; P56].  

    PNG
    media_image3.png
    214
    503
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    153
    498
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    237
    496
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    324
    529
    media_image6.png
    Greyscale


  See also the original claims pertaining to the heating steps:

    PNG
    media_image7.png
    386
    670
    media_image7.png
    Greyscale

Issue 2:  It’s not clear where this entity is coming from in terms of location; reactions, etc.  
Issue 3:  There is already an “aluminum-containing phosphate” in claim 1; thus, this either needs to be amended to invoke proper antecedent basis (“the aluminum-containing 

2.	The Examiner provided a copy of this via email to Applicant’s representative, wherein the above issues were discussed during the interview.  No specific agreement was reached, although Applicant’s representative noted she would address the above issues.  The Examiner agreed that a supplemental response could be filed by 5/14/2021, wherein the Examiner will not work on the case until that date.  

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729